Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment to the claims was given in an interview with Jack Friedman on June 1, 2022.
The application has been amended as follows: 

	In Claim 3 line 1 please replace "method of claim 2" with "method of claim 1".	In claim 9 line 1 please replace "computer system of claim 8" with "computer system of claim 7".	Please cancel claim 25.	In claim 26 line 5 please replace the period with a comma such that the line begins "executing, on debug hardware".




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Within each claim as a whole the examiner deems the novel limitation to be sending outbound request together with an inbound response via an indirect path from the gateway to a data store via an intervening connection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cheng teaches a system that records active transactions and active user sessions for replay and troubleshooting in a restricted container, including recording I/O of active transactions and utilize a network simulator to simulate network latency and run active transactions.  Chandrasekaran teaches transferring virtual machine snapshots for use in testing and debugging.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571)272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:30PM (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JS



/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114